DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/22/2021 and 02/22/2022 have been entered. Claims 1-4, 6-13 and 15-18 are pending, of which claims 1 and 10 are currently amended. Claims 5 and 14 are cancelled. No new matter has been added.
In view of the amendment, the previous claim objection and rejections under 35 USC 112 and 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0373584 (Morin), in view of US 20190379027 A1 (Fukunaga).

    PNG
    media_image1.png
    301
    408
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    127
    386
    media_image2.png
    Greyscale

Regarding claims 1 and 10, Morin discloses a composite current collector comprising a polymer layer and a first metallic layer disposed on the polymer layer (a current collector including a polymeric layer that is metalized on one or both sides thereof) [0020], a first active material (electrode 1204) layer disposed on a surface of the first metallic layer facing away from the polymer layer, the first active material layer 1204 defining a first receiving groove at an edge of the first active material layer, and a first electrode tab 1208 received in the first receiving groove and electrically connected to the first metallic layer [0168], wherein the first metallic layer comprises a blank area (space between electrodes 1204), and the blank area 
Further in regard to claim 10, Morin further discloses a positive electrode plate, a negative electrode plate, the positive electrode plate and the negative electrode plate wind to form the electrode assembly [0063].

    PNG
    media_image3.png
    259
    251
    media_image3.png
    Greyscale

Morin does not teach the claimed slot. Fukunaga however teaches providing cutaways 4e (slots) in an electrode plate at the base portions of the electrode tab 4c because it can prevent distortion in the electrode plate or creation of a gap between the electrode plate and the separator even when the electrode tab is in a curved state, thus preventing damage or inability to perform a smooth charge and discharge reaction [0066]. As shown in Fig. 7, the cutaways 4e are formed at side portions of the electrode tab 4c and pass through the whole thickness of the electrode plate including the current collector, and extend through an outermost edge in the width direction of the electrode plate including the current collector. Therefore it would have been obvious to one of ordinary skill in the art to define a slot, as in Fukunaga, that passes through the first metallic layer along a thickness direction of the electrode plate and extends through an outermost edge of the first metallic later in a width 
Regarding claims 2 and 11, Morin further discloses that the composite current collector further comprises a second metallic layer disposed on a surface of the polymer layer facing away from the first metallic layer (the current collector may be metalized on both sides thereof) [0020], the electrode plate further comprises a second active material layer (electrode 1202) [0168] and a second electrode tab 754 [0155], and the second active material layer 1202 is disposed on a surface of the second metallic layer facing away from the polymer layer, the second active material layer 1202 defines a second receiving groove at an edge of the second active material layer 1202, and the second receiving groove faces the first receiving groove [0168], and the second electrode tab 754 is received in the second receiving groove, and the second electrode tab is electrically connected to the second metallic layer (by welds 756 for connection to and with both surfaces 758, 760) [0155]. See Figs. 5B, 18, 43.

    PNG
    media_image4.png
    251
    371
    media_image4.png
    Greyscale

Regarding claims 3 and 12, Morin further discloses that a top of the first electrode tab 752 away from the first receiving groove is connected (through welds 756) to a top of the second electrode tab 754 away from the second receiving groove [0155]. See Fig. 18.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.
Regarding claims 9 and 18, Morin further disclose that along a length direction (parallel to the longest edge of the tab) of the electrode plate, a length of the first electrode tab 1208, 752 is between 30 percent and 100 percent of a length of the first receiving groove (in Fig. 43 the length of the tab is nearly as long as the length of the groove; in Fig. 18 the length of the tab is approximately equal to the length of the current collector, which is equivalent to the length of the groove as shown in Fig. 43).
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0373584 (Morin) in view of US 20190379027 A1 (Fukunaga), as applied to claims 1-4, 9-13 and 18 above, and further in view of US 2015/0207111 A1 (Tao).
Regarding claims 6 and 15, the combination of Morin and Fukunaga teaches the electrode plate of claim 1 and the electrode assembly of claim 10, as shown above, and further discloses an adhesive layer (reinforcement tape 1206), wherein the adhesive layer 1206 is disposed on a surface of the first electrode tab 1208 facing away from the first metallic layer, and the adhesive layer 1206 covers the entirety of an area between the first electrode tab 1208 
Regarding claims 7 and 16, Morin further discloses that the first active material layer 1204 comprises a bottom surface (the edge of the active material layer 1204 that is aligned with the edge of the current collector) at a region corresponding to the first receiving groove, and the adhesive layer 1206 does not extend beyond the bottom surface of the first active material layer (the edge of the adhesive layer 1206 is also aligned with the edge of the current collector). See Fig. 43.
Regarding claims 8 and 17, Morin further discloses that along a width direction of the electrode plate, a projection of the first electrode tab 1208 on the first metallic layer overlaps at least a portion of the first metallic layer. See Fig. 43. The combination of Morin, Fukunaga and Tao is silent as to the relative sizes of the soldering area and an overlapping area between the projection of the first electrode tab and the first metallic layer, however it nevertheless would have been obvious to one of ordinary skill in the art to maximize the percentage of the overlapping area that is soldered, in order to improve the mechanical and electrical connection between the first electrode tab and the first metallic layer. 

Response to Arguments
Applicant’s arguments filed 12/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the claimed slot facilitates stress release during cold pressing, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727